



Ex. 10.1

RESCISSION AGREEMENT

This Rescission Agreement (this “Agreement”) is made and entered into as of May
13, 2011, by and among Gold Standard Mining Corp., a Wyoming corporation (“GS
Wyoming”), Rosszoloto Co. Ltd., a limited liability company organized under the
laws of Russia (“Rosszoloto”) and Araik Khachatryan (“Khachatryan”).  GS
Wyoming, Rosszoloto and Khachatryan are each referred to individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties previously entered into that certain Exchange Agreement,
dated as of February 9, 2009 (the “Exchange Agreement”), pursuant to which GS
Wyoming agreed to issue to Khachatryan (the sole owner of Rosszoloto as of the
date of the Exchange Agreement) shares of common stock of GS Wyoming, which
shares were converted into 49,500,000 shares of common stock of Gold Standard
Mining Corp., a Nevada corporation (“GSMC”) (the “GSMC Shares”), in view of the
GS Wyoming Acquisition (as defined below), in exchange for all of the
outstanding equity interests of Rosszoloto (the “Rosszoloto Interests”); and

WHEREAS, GSMC (f/k/a Fluid Solutions, Inc.) acquired all of the outstanding
capital stock of GS Wyoming, pursuant to an exchange agreement, dated May 6,
2009, with GS Wyoming and its shareholders (the “GS Wyoming Acquisition”); and

WHEREAS, at the date of the GS Wyoming Acquisition, GS Wyoming’s sole asset was
the Exchange Agreement to acquire Rosszoloto; and

WHEREAS, Rosszoloto is engaged in the business of operating gold mines in the
Amur region of Russia; and

WHEREAS, GSMC’s sole purpose in acquiring GS Wyoming was to acquire Rosszoloto,
and on June 3, 2010, GS Wyoming completed the acquisition of Rosszoloto; and

WHEREAS, the Parties and GSMC understood that as a reporting company under the
United States Securities Exchange Act of 1934, as amended, GSMC would be
required to file quarterly and annual financial statements on a consolidated
basis (including Rosszoloto) prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”), and to have an audit of
such annual financial statements; and

WHEREAS, GSMC has been engaged in a costly and time consuming attempt to convert
Rosszoloto’s financial information from the format in which it has been
historically maintained under Russian accounting conventions into GAAP compliant
financial records and statements, and

WHEREAS, the board of directors of GSMC has determined that this effort to
convert Rosszoloto’s financial information into GAAP compliant format is wasting
GSMC’s resources and impeding the efforts of management to fully explore and
develop the mining properties in Russia; and

1









--------------------------------------------------------------------------------



WHEREAS, since the closing of the acquisition of Rosszoloto, there have been no
financial transactions between Rosszoloto, on the one hand, and GSMC and GS
Wyoming, on the other hand (e.g. dividends from Rosszoloto, capital
contributions or loans from GMSC) or intermingling of assets or liabilities of
these companies; and

WHEREAS, the Parties desire to rescind the Exchange Agreement, effective as of
the date of the Exchange Agreement, and place the Parties in the same position
had the Exchange Agreement not been entered into or closed.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:  

1.

Rescission of Exchange Agreement.  The Parties hereto hereby rescind and cancel
the Exchange Agreement, effective as of the date of the Exchange Agreement, and
declare the Exchange Agreement and all transactions arising therefrom to be null
and void ab initio.  Each of the Parties hereto further agrees to take all such
actions to place each Party in his or its respective position as if no Party had
entered into the Exchange Agreement.  

2.

Surrender of Shares.  Concurrently with the execution of this Agreement,
Khachatryan shall surrender to GSMC for cancellation any and all certificates
representing the GSMC Shares, and GS Wyoming shall transfer back to Khachatryan
the Rosszoloto Interests.  Each of the Parties hereto further agrees to take all
steps necessary and proper to unwind the Exchange Agreement, including, without
limitation, promptly executing, delivering and/or filing any and all
instruments, documents, notices or other agreements that reflect or evidence the
cancellation of the Exchange Agreement.  

3.

Representations and Agreements of GS Wyoming.  GS Wyoming hereby represents and
warrants that GS Wyoming has not endorsed, sold, transferred, assigned or
pledged the Rosszoloto Interests or any interest in the Rosszoloto Interests.
 GS Wyoming agrees to indemnify and hold Khachatryan harmless from any damages,
losses, liabilities, costs and expenses resulting from a breach of the foregoing
representation.

4.

Representations and Agreements of Khachatryan.  Khachatryan hereby represents
and warrants that he has not currently endorsed, sold, transferred, assigned or
pledged the GSMC Shares or any interest in the GSMC Shares.  Khachatryan agrees
to indemnify and hold GS Wyoming and GSMC harmless from any damages, losses,
liabilities, costs and expenses resulting from a breach of the foregoing
representation.

5.

Access to Information; Cooperation.  Following the execution of this Agreement,
Khachatryan will permit, and will cause Rosszoloto to permit, upon reasonable
prior notice and at reasonable times, access to, and will promptly make
available to GSMC and GS Wyoming and their duly authorized representatives for
inspection, review, and photocopying, all properties, books, records, accounts,
documents and other information of or relating in any way to Rosszoloto as GSMC
or GS Wyoming may believe necessary for each to comply with any applicable
corporate, tax, securities or other law, rule or regulation (e.g. filing tax
returns and complying with disclosure obligations under the United States
Securities Exchange Act of 1934, as amended, in the case of GSMC) or to comply
with any applicable law, rule or regulation or upon demand from a governmental
authority.  

2









--------------------------------------------------------------------------------



Miscellaneous.

5.1

Further Assurances.  Each Party will use all reasonable good faith efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or reasonably desirable under applicable law to consummate the
transactions contemplated by this Agreement.  The Parties agree (i) to furnish
upon request to each other such further information, (ii) to execute and deliver
to each other such other documents, and (iii) to do such other acts and things,
all as any other Party may reasonably request for the purpose of carrying out
the intent of this Agreement.

5.2

Survival of Representations and Warranties.  All representations, warranties and
covenants under this Agreement shall survive the delivery of this Agreement.  

5.3

Affiliates.  Wherever used in this Agreement, the term “affiliate” means, as
respects any person or entity, any other person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the first person or entity.  

5.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada.

5.5

Entire Agreement.  This Agreement contains the entire understanding between the
Parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between the Parties hereto,
with respect thereto.

5.6

Effect of Headings.  The Section headings used in this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of the provisions hereof.

5.7

Severability.  In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

5.8

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is delivered by a
nationally recognized courier or other means of personal service, or sent by
facsimile or registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:

3









--------------------------------------------------------------------------------






If to GS Wyoming:

Gold Standard Mining Corp.

28030 Dorothy Drive, Suite 307

Agoura Hills, CA 91301

Attention: CEO

  

If to Khachatryan or Rosszoloto:

Araik Khachatryan

No. 9 Kntimirova St.

Blagovenshensk, Russia

  

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication shall be deemed to have been duly given and until it
actually is received by the individual for whom it is intended.  Any Party may
change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

5.9

Waivers.  No waiver by any Party of any misrepresentation or breach of any
provision hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent misrepresentation or breach of any provision hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
occurrence.

5.10

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns, except that no Party
may assign or transfer his or its rights or obligations under this Agreement.

5.11

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

[Signature Page Follows]






















IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.




 

GOLD STANDARD MINING CORP., a Wyoming corporation




By:/s/ Pantelis Zachos________

      Pantelis Zachos

Chief Executive Officer

    

ROSSZOLOTO CO. LTD.




By: /s/ Araik Khachatryan____

      Araik Khachatryan

      Chief Executive Officer

  













/s/ Araik Khachatryan____




Araik Khachatryan

  







 










